DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission has been entered. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Samples (US 2018/0330521) in view of Bang (US 2009/0322763) in further view of Tsuchie (US 2018/0253142)
Regarding claim 1, Samples discloses a system, comprising: 
a plurality of sensor modules (108, fig. 1) and attached to a portion of the user; 
a computing device (110, fig .1) coupled to the sensor modules and configured to: 
receive orientation measurements from the plurality of sensor modules (para. 37-38); 
detect a plurality of optical marks (para. 36) in an image captured by a camera (204, fig. 2 and para. 38-39).
Samples fails to disclose wherein the optical marks are attached to the user.
Bang discloses a plurality of marks attached to the user (para. 58-60).
When the invention was made (pre-AIA ) or before the effective filing date of the claimed invention (AIA ), it would have been obvious to one of ordinary skill in the art to include the teachings Bang in the device of Samples. The motivation for doing so would have been to provide the ability monitor an individual’s body movements to create a more accurate 3D virtual character of the user (Bang; para. 58-59 and Abstract). Ultimately for determining user movements more accurately.
Additionally, Samples fails to disclose removing a portion of accumulated error.
Tsuchie discloses identify an accumulated error of a set of orientation measurements based on detected plurality of optical marks (Abstract and para. 48) in the image and the orientation measurements (para. 70-71 and Abstract); and correct the at least one of the orientation measurements by removing at least a portion of the accumulated error (para. 70-71, 65-67 and Abstract).  
When the invention was made (pre-AIA ) or before the effective filing date of the claimed invention (AIA ), it would have been obvious to one of ordinary skill in the art to include the teachings Tsuchie in the device of Sample. The motivation for doing so would have been to provide the ability to accurately detect and correct user movement and posture data (Abstract and fig. 9; wherein sensor and image data are cross referenced for more accurate results), for a more accurate user experience.
Regarding claim 2, Samples discloses wherein the plurality of optical marks includes a first optical mark (para. 36); and 
the computing device is further configured to: 
calculate a first direction of a first optical mark relative to the user based on the image (para. 38); 
calculate a second direction of the first optical mark relative to the user based on a model of the user and the orientation measurements received from the sensor modules (para. 38-39).
Tsuchie discloses compute a rotation between the first direction and the second direction to identify the accumulated error (para. 61, 71, 80).
Bang discloses wherein the model is a skeleton model (para. 58-59, 61-62)  
Regarding claim 3, Samples discloses wherein the camera is attached to a head of the user (see fig. 1).  
Regarding claim 4, Samples discloses wherein the camera is attached to the head of the user via a first sensor module in the plurality of sensor modules (see fig. 1); and 
the first direction is determined further based on an orientation measurement of the first sensor (para. 35).  
Regarding claim 5, Samples discloses wherein a second sensor module is in the plurality of sensor modules attached to the user (para. 35-36); 
wherein the second direction is determined based on an orientation measurement of the second sensor (para. 35-36).
Bang discloses wherein the sensor modules attached to an upper arm (para. 58-59).  
Regarding claim 6, Samples discloses wherein the first optical mark is configured on a third sensor module in the plurality of sensor modules, the third sensor module attached to the user (para. 35-36).  
Bang discloses wherein the sensor module is attached to a hand of the user (para. 58-59)
Regarding claim 7, Bang discloses wherein the computing device is further configured to: 
calculate an orientation of a forearm connected between the hand and the upper arm based on the orientation measurement of the second sensor attached to the upper arm and the orientation measurement of the third sensor attached to the hand, wherein the second direction is computed based on the orientation of the forearm (para. 58-59, 61-62).  
Regarding claim 8, Bang discloses wherein the orientation of the forearm is calculated without a sensor module attached to the forearm (para. 58-59, 61-62).  
Regarding claim 9, Tsuchie discloses wherein the computing device is further configured to: 
divide the accumulated error into a plurality of portions (para. 64-67); and 
perform a plurality of corrections for the plurality of portions respectively over a period of time (para. 72).  
Regarding claim 10, Samples discloses wherein each of the plurality of corrections is selected to move a model of the user less than a threshold distance (para. 45).
Bang discloses wherein the model is a skeleton model (para. 58-59).  
Regarding claim 11, Samples discloses wherein the plurality of optical marks include a first optical mark attached to a left hand of the user and a second optical mark attached to a right hand of the user (see 406 and 408 in fig. 1); and 
the computing device is further configured to:  -- 45 --Patent ApplicationAttorney Docket No. 165884-200800/US 
calculate a first rotation from a direction of the left hand determined from the first optical mark in the image and the direction of the left hand determined from the orientation measurements (para. 37-39); 
calculate a second rotation from a direction of the right hand determined from the second optical mark in the image and the direction of the right hand determined from the orientation measurements (para. 37-39); and 
Tsuchie discloses determine an accumulated error in an orientation measurement of a sensor module on which the camera is installed based on the first rotation and the second rotation (para. 70-71, 65-67, 80).  
Regarding claim 12, Samples discloses wherein the sensor module, the camera and the computing device are configured on a head mounted display device (para. 37).  
Regarding claim 13, Bang discloses wherein the direction of the left hand is relative to a left shoulder joint of the user; and the direction of the right hand is relative to the right shoulder joint of the user (para. 58-59, 61-62).  
Regarding claim 14, Samples discloses wherein the plurality of sensor modules includes a first sensor module attached to a left arm of the user (406, fig. 4) and a second sensor module attached to a right arm of the user (408, fig. 4); and 
Tsuchie discloses the computing device is further configured to: determine an accumulated error in an orientation measurement of the first sensor module based at least in part on the first rotation (para. 70-71, 65-67); and 
determine an accumulated error in an orientation measurement of the second sensor module based at least in part on the second rotation (para. 70-71, 65-67).
Bang discloses wherein the sensors are attached to the upper arms (para. 59-62).  
Regarding claim 15, Tsuchie discloses wherein the accumulated error in the orientation measurement of the first sensor module is determined further based on the second rotation; and the accumulated error in the orientation measurement of the second sensor module is determined further based on the first rotation (para. 70-71, 65-67).  
Regarding claim 16, Samples discloses wherein each of the plurality of sensor modules further includes a communication device for a communication link with the computing -- 46 --Patent ApplicationAttorney Docket No. 165884-200800/US device (para. 37).  
Regarding claim 17, Samples discloses wherein the inertial measurement unit includes a micro-electromechanical system (MEMS) gyroscope (para. 35).  
Regarding claim 18, Samples discloses wherein the inertial measurement unit further includes a magnetometer and a MEMS accelerometer (para. 35).  
Claims 19-20 are rejected for the same reasons as claim 1 above.

Response to Arguments
Applicant’s arguments with respect to claims have been considered but are moot in view of new grounds of rejection. See new citations above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBIN J MISHLER whose telephone number is (571)270-7251. The examiner can normally be reached 8:00-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NITIN PATEL can be reached on (571)272-7677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBIN J MISHLER/           Primary Examiner, Art Unit 2628